The Chief Justice:
There is no error in the action of the Circuit Court in this case. The appellant had no standing in the Circuit Court until he had caused his appeal to be perfected in that court by the payment of the entrance-fee. Until that is done, the Court only takes cognizance of the case for the purposes of a dismissal, that the appellee may have the benefit of his judgment in the Court below. But we think the better practice in such cases is, for the Circuit Court to make an order nisi in the first instance, to become absolute in a specified time if not complied with.
*243In this case, there was a subsequent motion to set aside 'the order dismissing the appeal. Appellant might then have applied for leave to pay the fee, and rendered any excuse he had for not paying before. The Circuit Court, in its discretion, denied that motion, and this Court can not review this exercise of discretion.

Judgment affirmed.